            Case 6:20-bk-14685-MH                         Doc 10 Filed 09/14/20 Entered 09/14/20 09:39:27                                             Desc
                                                           Main Document    Page 1 of 7
 Fill in this information to identify your case and this filing:
 Debtor 1             Jeannie                 Valerie                  Meza
                      First Name              Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name              Last Name


 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Case number          6:20-bk-14685-MH
 (if known)                                                                                                                   Check if this is an
                                                                                                                               amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                   12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         No. Go to Part 2.
         Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.........................................................                   $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes

3.1.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    BMW                          Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   528i                         
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2004                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 145,700                              At least one of the debtors and another
                                                                                                             $4,000.00                              $4,000.00
Other information:
2004 BMW 528i (approx. 145,700                           Check if this is community property
miles)                                                    (see instructions)




Official Form 106A/B                                                Schedule A/B: Property                                                               page 1
             Case 6:20-bk-14685-MH                        Doc 10 Filed 09/14/20 Entered 09/14/20 09:39:27                                            Desc
                                                           Main Document    Page 2 of 7
Debtor 1         Jeannie Valerie Meza                                                              Case number (if known)        6:20-bk-14685-MH

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................              $4,000.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... Household Goods                                                                                                      $1,000.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe.....


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe.....


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe.....


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... Wearing Apparel                                                                                                        $300.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe..... Jewelry                                                                                                                  $50.00




Official Form 106A/B                                                Schedule A/B: Property                                                               page 2
               Case 6:20-bk-14685-MH                                        Doc 10 Filed 09/14/20 Entered 09/14/20 09:39:27                                                                       Desc
                                                                             Main Document    Page 3 of 7
Debtor 1         Jeannie Valerie Meza                                                                                             Case number (if known)                   6:20-bk-14685-MH

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe.....


14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information.............


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                                         $1,350.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................                    Institution name:

             17.1.      Checking account:                     Checking account - 5720
                                                              Arrowhead Credit Union                                                                                                                 $0.00
             17.2.      Savings account:                      Savings account
                                                              W/Arrowhead FCU
                                                              Joint with Daughter                                                                                                                   $60.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them..........................      Name of entity:                                                                                         % of ownership:




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       page 3
              Case 6:20-bk-14685-MH                              Doc 10 Filed 09/14/20 Entered 09/14/20 09:39:27                                      Desc
                                                                  Main Document    Page 4 of 7
Debtor 1         Jeannie Valerie Meza                                                                Case number (if known)      6:20-bk-14685-MH

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................     Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:       Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                      Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information                                                                                      Federal:
           about them, including whether
           you already filed the returns                                                                                       State:
           and the tax years......................
                                                                                                                               Local:




Official Form 106A/B                                                      Schedule A/B: Property                                                          page 4
               Case 6:20-bk-14685-MH                               Doc 10 Filed 09/14/20 Entered 09/14/20 09:39:27                                                      Desc
                                                                    Main Document    Page 5 of 7
Debtor 1         Jeannie Valerie Meza                                                                            Case number (if known)            6:20-bk-14685-MH

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                                         Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                  Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                  Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................    Company name:                                              Beneficiary:                               Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........ Plaintiff in Lawsuit                                                                                                     Unknown
                                                     CIVDS 1910828
                                                     Jeannie Meza v. California CCS et al.
                                                     Meyers law group 909-919-2027

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........


35. Any financial assets you did not already list

          No
          Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................                  $60.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 5
               Case 6:20-bk-14685-MH                               Doc 10 Filed 09/14/20 Entered 09/14/20 09:39:27                                                     Desc
                                                                    Main Document    Page 6 of 7
Debtor 1         Jeannie Valerie Meza                                                                            Case number (if known)            6:20-bk-14685-MH

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe..


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe..


41. Inventory

          No
          Yes. Describe..


42. Interests in partnerships or joint ventures

          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....
44. Any business-related property you did not already list

          No
          Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................                   $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.


                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes....



Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 6
                Case 6:20-bk-14685-MH                                   Doc 10 Filed 09/14/20 Entered 09/14/20 09:39:27                                                          Desc
                                                                         Main Document    Page 7 of 7
Debtor 1          Jeannie Valerie Meza                                                                                      Case number (if known)                6:20-bk-14685-MH

48. Crops--either growing or harvested

           No
           Yes. Give specific
            information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

           No
           Yes....


50. Farm and fishing supplies, chemicals, and feed

           No
           Yes....


51. Any farm- and commercial fishing-related property you did not already list

           No
           Yes. Give specific
            information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................                              $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

           No
           Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                                    $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................                 $0.00

56. Part 2: Total vehicles, line 5                                                                                   $4,000.00

57. Part 3: Total personal and household items, line 15                                                              $1,350.00

58. Part 4: Total financial assets, line 36                                                                               $60.00

59. Part 5: Total business-related property, line 45                                                                        $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                               $0.00

61. Part 7: Total other property not listed, line 54                                              +                         $0.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                              $5,410.00            property total                  +   $5,410.00


63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................       $5,410.00




Official Form 106A/B                                                                Schedule A/B: Property                                                                           page 7
